Citation Nr: 9919190	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-34 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than April 25th, 
1996, for compensation benefits pursuant to 38 U.S.C.A. 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from April 1971 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in July 1997, by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. In July 1997, the RO granted entitlement to compensation 
for residuals of a myomectomy to include loss of sphincter 
control resulting in total colostomy and ileostomy and a 
100 percent disability evaluation was assigned effective 
from June 3rd, 1996.

2. In March 1999, the RO determined that the appellant 
submitted an informal claim which was received on April 
25th, 1996.  Accordingly, the effective date for the grant 
of compensation was adjusted to April 25th, 1996.

3. There is no additional evidence of record to establish 
that a claim was filed with VA prior to April 25th, 1996. 



CONCLUSION OF LAW

The criteria for an effective date earlier than April 25th, 
1996, for the assignment of a 100 percent disability 
evaluation for compensation for residuals of a myomectomy to 
include loss of sphincter control resulting in total 
colostomy and ileostomy are not met.  38 U.S.C.A. §§ 1151, 
5107, 5110 (West 1991); 38 C.F.R. § 3.400(i)(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
earlier effective date for the grant of a 100 percent 
disability evaluation for residuals of a myomectomy to 
include loss of sphincter control resulting in total 
colostomy and ileostomy is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the effective date will be the date of receipt of 
claim, or the date entitlement arose, whichever is later. 38 
C.F.R. § 3.400.  The date for increases in compensation for 
service-connected disabilities will be the date of the 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (o)(1).  Pursuant to 38 C.F.R. 
§ 3.400 (i), for disability or death due to hospitalization, 
the effective date will be the date the injury or aggravation 
was suffered if the claim is received within 1 year after 
that date; otherwise the date of receipt of the claim.

In this case, the surgery for which benefits were granted 
pursuant to the provisions of 38 U.S.C.A. § 1151, was 
performed in June 1990.  However, there is no evidence of 
record to establish that the appellant submitted a claim for 
benefits within one year of that date.  In fact, the 
appellant has indicated that he did not file a claim until 
April 1996 because he was unaware that benefits were 
available prior to that time.  He argues that, based upon his 
unfamiliarity with the law, he should not be held to the time 
requirements set forth in section (i) of 38 C.F.R. § 3.400.  
However, in the absence of evidence of a claim received by VA 
prior to April 1996, there is no provision within the 
applicable law and regulations to allow the Board to reach 
any conclusion other than that April 25th, 1996, the date VA 
received his informal claim, is the appropriate effective 
date in this case.  The Board is bound by the applicable law 
and regulations which provide no leeway in the interpretation 
of the effective date in this case.  Accordingly, entitlement 
to an effective date earlier than April 25th, 1996, for the 
award of compensation benefits pursuant to 38 U.S.C.A. § 1151 
is not warranted.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

